Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 1, applicant is advised to add the word “deep” before the word “ageing” wherever it appears so that it is clear that the ageing process is all deep ageing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, there is no antecedent basis for “the acid dissolution mixed solution” and it is not clear from this claim alone what solution is being treated. It is suggested that the limitations of claim 2 be added to claim 1.
In claim 1, it is unclear which solution is “the solution” in line 8.
In claim 5, it is unclear how the percentage is calculated in this claim. 
In claims 3 and 5, there is no antecedent basis for “the reaction process.” It is further unclear how these reactants are compared in relation to themselves in a reaction. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106505225 A) in view of Liu (CN 105206889 A) in view of Gao et al. (CN 109449523 A).
Li teaches a method for recycling lithium from waste lithium battery. Li teaches acidifying the leaching (teaches acid dissolution). Li teaches that an inorganic acid such as sulfuric or hydrochloric acid can be used (p. 3)(teaches claim 2) along with hydrogen peroxide (addresses claim 2). Li teaches using the entire cell electrode waste in the form of a powder, so this meets the limitation of mixed powder of lithium-ion battery electrodes of claim 2. 
Li teaches that lime, calcium hydroxide, or calcium carbonate can be added to the acid solution in order to precipitate iron and aluminum. The pH of the solution will be raised to 4.5-6, which will involve alkalization as previously the solution would have been more acidic. 
Li does not teach synchronous precipitation or deep ageing or synergistic extraction or refining so that a battery-grade Mn solution is produced. 
Liu teaches the addition of fluoride so that calcium and magnesium are reacted and then a second filter residue is produced so that there’s simultaneous precipitation of calcium, magnesium, and lithium. The alkali can be potassium hydroxide and the oxidant can be oxygen or hydrogen peroxide. The fluoride can be sodium fluoride or ammonium fluoride. The fluoride can be 2.5-5 times the molar amount of calcium and magnesium and the temperature is 70 degrees for 1-5 hours. It would have been obvious to one of ordinary skill in the art to substitute the fluoride treatment of Liu for the fluoride treatment of Li because Liu indicates that the simultaneous precipitation can occur, which eliminates steps in the process and makes the process more efficient. 
Liu teaches deeply removing impurities, which will involve more time to allow the reaction to complete and will overlap with the claimed range. 
Gao teaches that the extractant P204 can be used in order to obtain a loaded organic phase and back extract nickel, cobalt and manganese. The manganese solution can be processed separately so that a battery grade Mn solution ca be obtained separately. It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the process of Gao with the process of Li in view of Liu because this process provides a simpler recycling method to recovery metals from the waste lithium ion battery. Battery grade products can be obtained from this process. 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art to add the acid and reducing agent at a ratio of 1:theoretical amount as this would be the amount that would need to be added to complete the reaction, which is the desired outcome when performing a reaction, especially a recovery or purifying reaction. 
Regarding claim 4, Li teaches the presence of Ni, Co, and Mn (page 3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732